In this case, upon a careful review of the facts and our former opinion, we have concluded that possibly we were in error in holding that the trial court did not err in refusing to grant the application for a continuance, on account of the absence of appellant's wife. There is no question but that her testimony was of an excedingly material character, and that if she had been present and testified, the result might have been different. Almost all of the State's testimony tending to show the commission of this offense by the appellant, is testimony in which the wife is involved in one way or another. Being unwilling that injury should be done, and preferring to hold against possible injustice, we have concluded that we should grant this motion, and it is accordingly done; and the judgment of affirmance is set aside, and the cause is reversed and remanded for a new trial.
Reversed and remanded. *Page 597